Title: To James Madison from Samuel Smith, 3 September 1816
From: Smith, Samuel
To: Madison, James


        
          sir,
          Baltimore 3 september 1816
        
        Permit me to address you in behalf of my friend Mr. Beasly. He is Solicitous to receive the appointment of Consul for the port of Bordeaux. I know no Man who I should think more capable or more worthy of that office, and I beg leave to assure you that his appointment would gratify the Merchants of this City to whom he is known. I have had an Opportunity to enquire particularly into Mr. Beasly’s Charactor and I have found it such as would induce me to place my property in his hands and to rely with the utmost confidence in his integrity. I have the honor to be your most Obedient servant
        
          S. Smith
        
      